Memorandum Per Curiam,
The landlord presented no evidence to sustain its burden of proof under the Commercial Bent Law (L. 1945, ch. 3, as amd. by L. 1945, ch. 315) that “ the rent charged is not greater than the emergency rent for such commercial space.” (L. 1945, ch. 3, § 6, clause [a].)
The lease between the parties, with its stipulated rental, is not an agreement fixing an emergency rent within the meaning of the statute. Nor may it be taken as a waiver on the tenant’s part of any of the benefits conferred upon him by the statute (L. 1945, ch. 315, § 12).
The final order should be unanimously reversed upon the law, with $10 costs, and a new trial granted, with $10 costs to the tenant to abide the event.
Mac Crate, McCooey and Steinbrink, JJ., concur.
Order reversed, etc.